ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment filed 17 Sep 2020 has been entered.  Claims 13-22 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JEFFREY CIKALO on 19 Apr 2022.
The application has been amended as follows:
13.		(Currently Amended)	A method for verifying plausibility of position signals of a global satellite navigation system for a vehicle comprising: 
receiving the position signals with a reception device in a signal receiver wherein the signal receiver is a vehicle;
determining an actual position of the signal receiver from the received position signals;
comparing the position signals with previous position signals of the signal receiver; verifying the plausibility of the position signals when alteration in characteristics of the received position signals with respect to characteristics of preceding position signals is below a comparison threshold; and

determining one of an entry into and an exit from a range having a signal transmitter which is transmitting implausible position signals has occurred based upon a direction of change.

17.	(Cancelled)
Allowable Subject Matter
Claims 13-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Whitehead, Stahlin, Trautenberg, nor Mabuchi, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“comparing the position signals with previous position signals of the signal receiver; verifying the plausibility of the position signals when alteration in characteristics of the received position signals with respect to characteristics of preceding position signals is below a comparison threshold; and
determining one of an entry into and an exit from a range having a signal transmitter which is transmitting implausible position signals has occurred based upon a direction of change.” 
as recited by claim 13 over any of the prior art of record, alone or in combination.  Claims 14-16 and 18-22 depend on claim(s) 1; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648